Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 01/07/2022 have been entered. 
At least independent claims 1, and 20 have been amended. 
Claims 3-4 have been cancelled.
Claims 13-14 further cancelled by way of Examiner’s amendments.
Claims 1-2, 5-12, and 15-20 remained pending.
Furthermore, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment cited below to move prosecution was  given in a verbal authorization with Attorney Joel M. Gotkin (Reg. No. 66316) on 02/22/2022 authorizing the amendments by way of Examiner’s amendments comprising the details as listed below.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Amendments
The application has been amended as follows:

3. (Canceled)

4. (Canceled)

End of amendment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-2, 5-12, and 15-20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the corresponding to the currently amended or argued claims, which teaches an apparatus which has a processor configured to obtain personal settings of an authenticated user. The savable personal settings saved to an apparatus that has requested authentication of the user are identified among the obtained personal settings on a basis of reliability information including information regarding a reliable apparatus. The determination information indicating the savable personal settings which are saved to the apparatus that has requested the authentication of the user is generated on a basis of a result of identification.  A first apparatus is caused to save the savable personal settings obtained on a basis of the determination information, as illustrated in the currently amended independent claims 1, and 20.

       Furthermore, claims 1-2, 5-12, and 15-20 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 7-9 of the response filed on 01/07/2022.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
02/22/2022